DETAILED ACTION
This action is in response to the claims filed 08/24/2022 for application 15/870,767. Claims 1, 6, 13, and 17 have been amended, claims 2 and 7 have been canceled, and claims 19 and 20 are new. Claims 1, 3-6, and 8-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  "the neural network..." should read ".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, indicate whether each of a plurality of input features of an input feature map comprises a non-zero value, indicating whether each of a plurality of weights of a weight map comprises a non-zero value, and determine input features and weights at locations…, and to selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features. The limitations of indicate whether each of a plurality of input features of an input feature map comprises a non-zero value, indicating whether each of a plurality of weights of a weight map comprises a non-zero value, and determine input features and weights at locations…, and to selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
indicate whether each of a plurality of input features of an input feature map comprises a non-zero value can be considered to be an observation in the human mind,
indicate whether each of a plurality of weights of a weight map comprises a non-zero value can be considered to be an observation in the human mind, 
determine input features and weights at locations…, can be considered to be an evaluation in the human mind,
and to selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features can be considered to be an evaluation in the human mind.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “fetch controller” and “data arithmetic circuit”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: from received input feature information and from received weight information. This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a fetch controller and data arithmetic circuit to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receiving input feature/weight information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the fetch controller is configured to detect the input features and the weights comprising non-zero values based on the input feature information and the weight information, and the data arithmetic circuit is configured to convolute the detected input features and weights. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the input feature information comprises an input feature vector in which a zero-valued feature is denoted by 0 and a non-zero-valued feature is denoted by 1, and the weight information comprises a weight vector in which a zero-valued weight is denoted by 0 and a non-zero-valued weight is denoted by 1. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: in response to the determined input features being a first input feature and a second input feature and the determined weights being a first weight and a second weight, the data arithmetic circuit is configured to in a current cycle, read the first input feature and the first weight from the input feature map and the weight map to perform the convolution, and in a subsequent cycle, read the second input feature and the second weight from the input feature map and the weight map to perform the convolution. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 6 recites, in part, indicating whether each of a plurality of input features of an input feature map comprises a non-zero value, indicating whether each of a plurality of weights of a weight map comprises a non-zero value, and determining input features and weights at locations…, and selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features. The limitations of indicating whether each of a plurality of input features of an input feature map comprises a non-zero value, and weight information, indicating whether each of a plurality of weights of a weight map comprises a non-zero value, and determining input features and weights at locations…, and selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
indicating whether each of a plurality of input features of an input feature map comprises a non-zero value can be considered to be an observation in the human mind,
indicating whether each of a plurality of weights of a weight map comprises a non-zero value can be considered to be an observation in the human mind, 
determining input features and weights at locations…, can be considered to be an evaluation in the human mind,
and selectively perform convolution to generate an output feature map by performing convolution only on the determined weights and input features can be considered to be an evaluation in the human mind.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “neural network processor”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: received input feature information and received weight information. This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a neural network processor to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receiving input feature/weight information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 6 is further incorporated, and further, the claim recites: wherein the determining comprises detecting the input features and the weights having non-zero values based on the input feature information and weight information. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 6, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 9, the rejection of claim 8 is further incorporated, and further, the claim recites: convoluting the detected input features and weights. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 6, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 10, the rejection of claim 6 is further incorporated, and further, the claim recites: wherein the input feature information comprises an input feature vector in which a zero-valued feature is denoted by 0 and a non-zero-valued feature is denoted by 1, and the weight information comprises a weight vector in which a zero-valued weight is denoted by 0 and a non-zero-valued weight is denoted by 1. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 6 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 11, the rejection of claim 6 is further incorporated, and further, the claim recites: wherein the input feature information comprises an input feature vector in which a zero-valued feature is denoted by 0 and a non-zero-valued feature is denoted by 1, and the weight information comprises a weight vector in which a zero-valued weight is denoted by 0 and a non-zero-valued weight is denoted by 1. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 6 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 12, 
Step 1 Analysis: Claim 12 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 12 recites, in part, group, based on non-zero weight ratios in the weight maps, the weight maps into weight groups, and weight information, and group the neural network processors into processor groups, and allocate the weight groups to the processor groups. The limitations of group the weight maps into weight groups based on non-zero weight ratios in the weight maps, and weight information, and group the neural network processors into processor groups, and allocate the weight groups to the processor groups, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
Group, based on non-zero weight ratios in the weight maps, the weight maps into weight groups can be considered to be an evaluation in the human mind
and group the neural network processors into processor groups, can be considered to be an evaluation in the human mind
and allocate the weight groups to the processor groups can be considered to be an evaluation in the human mind
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “processor array comprising neural network processors”, “memory” and “controller”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: to store an input feature map and weight maps. This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor array comprising neural network processors, memory and controller to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of storing an input feature map and weight maps is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 13, the rejection of claim 12 is further incorporated, and further, the claim recites: to group the weight maps into the weight groups such that respective of weight maps comprised in each of the weight groups have determined similar non-zero weight ratios. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 12, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 14, the rejection of claim 12 is further incorporated, and further, the claim recites: to group the neural network processors into the processor groups and sequentially allocate each of the plurality of weight groups to the processor groups. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 12, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 15, the rejection of claim 12 is further incorporated, and further, the claim recites: to provide input feature information that indicates whether each of input features of the input feature map comprises a non-zero value and weight information that indicates whether each of weights of the weight maps comprises a non-zero value, and the processor array is configured to convolute the input feature map and the weight maps based on the input feature information and the weight information to generate an output feature map. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 12, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 16, the rejection of claim 12 is further incorporated, and further, the claim recites: to divide the input feature map based on a size of the weight maps and allocate the divided input feature maps to the processor array. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 12, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the rejection of claim 12 is further incorporated, and further, the claim recites: aligns the weight maps in an ascending order based on ratios of weights having a non-zero value from among the weights of the weight maps. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 12, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 18, it is substantially similar to claim 6 and is rejected in the same manner and reasoning applying.

Regarding claim 19, the rejection of claim 13 is further incorporated, and further, the claim recites: or the grouping of the weight maps into the weight groups such that the respective weight maps comprised in each of the weight groups have determined similar non-zero weight ratios, the controller is configured to group, for each of multiple weight maps, a corresponding weight map to a select one of the weight groups according to which of different ranges of the non-zero weight ratios the corresponding weight map relates to. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 13, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 20, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the determined weights and input features have the same non-zero values that correspond to each other. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 20160358069 A1, cited by the Applicant in the IDS filed 02/04/2019, hereinafter “Brothers’69”) in view of Dally et al. (US 20180046900 A1, hereinafter “Dally”).

Regarding claim 1, Brothers’69 teaches a neural network processor [FIG. 1, FIG. 2], comprising: 
a fetch controller is configured to: indicate, from received input feature information, whether each of a plurality of input features of an input feature map comprises a non-zero value; indicate, from received weight information, each of a plurality of weights of a weight map comprises a non-zero value[…MGWAC circuit 220 provides the combination of the non-zero region and the non-zero weight to convolution circuit 115 for processing; ¶0064, 2 on FIG. 220, 2 on FIG. 115], and, based on the input feature information and the weight information, from among the plurality of input features and the plurality of weights, [In one embodiment, MGWAC circuit 220 is configured to determine which combinations of regions and weights are non-zero. For example, MGWAC circuit 220 may evaluate a region and the weight to be applied to the region. In the event that all values of the region are zero, the weight to be applied to the region is zero, or both, MGWAC circuit 220 does not provide the combination of the region and the weight to convolution circuit 115; ¶0064, 2 on FIG. 220, 2 on FIG. 115]; and 
a data arithmetic circuit[115 on FIG. 1] is configured to selectively perform convolution to generate an output feature map by performing convolution only on the locations of the determined weights and the input features from among the plurality of the input features and the plurality of weights [[The apparatus further includes a convolution circuit configured to perform a convolution operation on the combination responsive to the determination by the mask generation and weight application control circuit to process the combination; ¶0006; In one aspect, MGWAC circuit 220 determines the next combination of region and weight that are both non-zero.  In the event that the region is not all zeroes and the weight is non-zero, MGWAC circuit 220 provides the combination of the non-zero region and the non-zero weight to convolution circuit 115 for processing; ¶0064] … For example, MGWAC circuit 220 may generate a first mask indicating zero and non-zero portions of a first region of an input feature map and generate a second mask indicating zero and non-zero portions of a first region of a convolution kernel. MGWAC circuit 220 may compare the first mask and the second mask. In this regard, MGWAC circuit 220 may determine that convolution processing of a region of the input feature map and a region of the convolution kernel are to be skipped responsive to determining that region of the input feature map, the region of the convolution kernel, or both includes all zero values; ¶0066].
Although Brothers’69 does disclose convolution performed on a region with zero and non-zero values, the reference fails to explicitly teach configured to determine input features and weights at locations that correspond to each other 
Dally teaches teach configured to determine input features and weights at locations that correspond to each other (“Importantly, only non-zero weights and input activations are transmitted to the multiplier array within each PE 210. Additionally, the input activation vectors may be reused within each PE 210 in an input stationary fashion against a number of weight vectors to reduce data accesses. The products generated by the multipliers are then summed together to generate the partial sums and the output activations. However, because the zero values have been removed, the mapping of the products to accumulators may vary for each product that is generated within the multiplier array” [¶0047]).
Brothers’69 and Dally are both in the same field of endeavor of using convolutional neural network processors. Brothers’69 discloses a method of suppressing neural networks. Dally discloses a sparse neural network accelerator. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’69 teachings to remove zero value weights and process only non-zero weights as taught by Dally. One would have been motivated to make this modification in order to eliminate zero weight values to reduce computational requirements of inference. [¶0035, Dally]

Regarding claim 3, Brothers’69/Dally teaches the neural network processor of claim 1, wherein where Brothers’69 teaches
the fetch controller[110 on FIG. 1] is configured to detect the input features and the weights comprising non-zero values based on the input feature information and the weight information [In one embodiment, MGWAC circuit 220 is configured to determine which combinations of regions and weights are non-zero; ¶0064], and 
the data arithmetic circuit[115 on FIG. 2] is configured to convolute the detected input features and weights [Convolution circuit 115 applies convolution kernels to the regions of input feature maps fetched by input fetch circuit 110. For example, convolution circuit 115 may convolve a first input feature map 160 with a first filter, convolve a second input feature map 160 with a second filter, etc., for a given region; ¶0039].

Regarding claim 4, Brothers’69/Dally teaches the neural network processor of claim 1, wherein where Brothers’69 teaches
the input feature information comprises an input feature vector in which a zero- valued feature is denoted by 0 and a non-zero-valued feature is denoted by 1 [1602 on FIG. 16], and 
the weight information comprises a weight vector in which a zero-valued weight is denoted by 0 and a non-zero-valued weight is denoted by 1[1608 on FIG. 16].

Regarding claim 5, Brothers’69/Dally teaches the neural network processor of claim 1, wherein, where Brothers’69 teaches
26in response to the determined input features being a first input feature and a second input feature and the determined weights being a first weight and a second weight [An AND mask 1606 (e.g., a bitmask) is used to store the results of an AND logical operation on the input-0 mask and the weight-0 mask, indicating the locations where both the input data and the weight matrices data are non-zero. In response to a determination that an entry of the input data and the corresponding entry of a weight matrix are non-zero, the entries are provided to multiply-accumulate array 1624 for processing; ¶0132], the data arithmetic circuit[115 on FIG. 2] is configured to 
in a current cycle, read the first input feature and the first weight from the input feature map and the weight map to perform the convolution[FIG. 9 illustrates exemplary processing that may be performed in a first cycle. Within FIG. 9, a 4×4 region 910 of an input feature map 905 is processed using non-zero weight 920 of weight matrix 915. Application of weight 920 to region 910 results in an output region 925; ¶0103; 910, 905, 920, 915, and 925 on FIG. 9], and 
in a subsequent cycle, read the second input feature and the second weight from the input feature map and the weight map to perform the convolution[FIG. 10 illustrates exemplary processing that may be performed in a second cycle; ¶0104; 1010, 905, 1020, 915, and 1025 on FIG. 10].

Regarding claim 6, Brothers’69 teaches a method of operating a neural network processor, the method comprising:
indicating, from received input feature information, whether each of a plurality of input features of an input feature map comprises a non-zero value and weight information, indicating, from received weight information, whether each of a plurality of weights of a weight map comprises a non-zero value[MGWAC circuit 220 provides the combination of the non-zero region and the non-zero weight to convolution circuit 115 for processing; 220 on FIG.2; 115 on FIG. 2; ¶0064]; and
	based on the input feature information and the weight information[In one embodiment, MGWAC circuit 220 is configured to determine which combinations of regions and weights are non-zero; ¶0064]; and 
selectively convoluting to generate an output feature map by performing convolution only on locations of the determined weights and input features
 [[The apparatus further includes a convolution circuit configured to perform a convolution operation on the combination responsive to the determination by the mask generation and weight application control circuit to process the combination; ¶0006; For example, MGWAC circuit 220 may evaluate a region and the weight to be applied to the region. In the event that all values of the region are zero, the weight to be applied to the region is zero, or both, MGWAC circuit 220 does not provide the combination of the region and the weight to convolution circuit 115.  In one aspect, MGWAC circuit 220 determines the next combination of region and weight that are both non-zero.  In the event that the region is not all zeroes and the weight is non-zero, MGWAC circuit 220 provides the combination of the non-zero region and the non-zero weight to convolution circuit 115 for processing; 220 on FIG. 2; 115 on FIG. 2; ¶0064] … For example, MGWAC circuit 220 may generate a first mask indicating zero and non-zero  portions of a first region of an input feature map and generate a second mask indicating zero and non-zero portions of a first region of a convolution kernel.  MGWAC circuit 220 may determine that convolution processing of a region of the input feature map and region of the convolution kernel are to be skipped responsive to determining that region of the input feature map, region of the convolution kernel, or both includes all zero values; 2 on FIG. 220; ¶0066].
Although Brothers’69 does disclose convolution performed on a region with zero and non-zero values, the reference fails to explicitly teach determining, from among the plurality of input features and the plurality of weight information, input features and weights at locations that correspond to each other 
Dally teaches teach determining, from among the plurality of input features and the plurality of weight information, input features and weights at locations that correspond to each other (“Importantly, only non-zero weights and input activations are transmitted to the multiplier array within each PE 210. Additionally, the input activation vectors may be reused within each PE 210 in an input stationary fashion against a number of weight vectors to reduce data accesses. The products generated by the multipliers are then summed together to generate the partial sums and the output activations. However, because the zero values have been removed, the mapping of the products to accumulators may vary for each product that is generated within the multiplier array” [¶0047]).
Brothers’69 and Dally are both in the same field of endeavor of using convolutional neural network processors. Brothers’69 discloses a method of suppressing neural networks. Dally discloses a sparse neural network accelerator. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’69 teachings to remove zero value weights and process only non-zero weights as taught by Dally. One would have been motivated to make this modification in order to eliminate zero weight values to reduce computational requirements of inference. [¶0035, Dally]

Regarding claim 8, Brothers’69/Dally teaches the method of claim 6, where Brothers’69 teaches wherein 
the determining comprises detecting the input features and the weights having non-zero values based on the input feature information and weight information[In one embodiment, MGWAC circuit 220 is configured to determine which combinations of regions and weights are non-zero; ¶0064]

Regarding claim 9, Brothers’69/Dally teaches the method of claim 8, where Brothers’69 teaches further comprising: 
convoluting the detected input features and weights [Convolution circuit 115 applies convolution kernels to the regions of input feature maps fetched by input fetch circuit 110. For example, convolution circuit 115 may convolve a first input feature map 160 with a first filter, convolve a second input feature map 160 with a second filter, etc., for a given region; 2 on FIG. 115; ¶0039].

Regarding claim 10, Brothers’69/Dally teaches the method of claim 6, where Brothers’69 teaches wherein
the input feature information comprises an input feature vector in which a zero- valued feature is denoted by 0 and a non-zero-valued feature is denoted by 1[1608 on FIG. 16], and 
the weight information comprises a weight vector in which a zero-valued weight is denoted by 0 and a non-zero-valued weight is denoted by 1[1608 on FIG. 16].
Regarding claim 11, Brothers’69/Dally teaches the method of claim 6, wherein, where Brothers’69 teaches
in response to the determined input features being a first input feature and a second input feature and the determined weights being a first weight and a second weight, further comprising: 
in a current cycle, reading the first input feature and the first weight from the input feature map and the weight map to perform the convolution [FIG. 9 illustrates exemplary processing that may be performed in a first cycle. Within FIG. 9, a 4×4 region 910 of an input feature map 905 is processed using non-zero weight 920 of weight matrix 915. Application of weight 920 to region 910 results in an output region 925; ¶0103; 910, 905, 920, 915, and 925 on FIG. 9]; and in a subsequent cycle, reading the second input feature and the second weight from the input feature map and the weight map to perform the convolution [FIG. 10 illustrates exemplary processing that may be performed in a second cycle; ¶0104; 1010, 905, 1020, 915, and 1025 on FIG. 10].

Regarding claim 18, Brothers’69 teaches a non-transitory computer-readable storage medium [¶0146], also it is reciting the same method as claim 6 and is rejected in the same manner, the same art, and reasoning applying.

Regarding claim 20, Brothers’69/Dally teaches The neural network apparatus of claim 1, where Brothers’69 teaches wherein the determined weights and input features have the same non-zero values that correspond to each other (“As stated above, the AND mask 1606 serves as a combined mask and is computed by applying a logical AND operation on the input-0 mask and the weights-0 mask. The resulting AND mask 1606 indicates at which positions weights are to be applied to input data values. For instance, positions with non-0 inputs and non-0 weights are marked with a ‘1’ in the AND mask 1606, and other positions are marked with a ‘0.’” [¶0135; non-zero inputs and weights are marked with “1” thus having the same non-zero values.]).

Claims 12-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (US 20160358068 A1, cited by the Applicant in the IDS filed 02/04/2019, hereinafter "Brothers'68") in view of Liu et al. (US 20160328643 A1, hereinafter "Liu") and further in view of Han et al. ("EIE: Efficient Inference Engine on Compressed Deep Neural Network", cited by the Applicant the IDS filed 02/04/2019, hereinafter "Han").

Regarding claim 12, Brothers’68 teaches A neural network apparatus, comprising: 
a processor array comprising neural network processors (“In one arrangement, neural network accelerator 565 may be implemented as an integrated circuit (IC) or a plurality of ICs. For example, neural network accelerator 565 may be implemented as one or more programmable ICs such as field programmable gate arrays, one or more application-specific ICs (ASICs), or the like.” [¶0083; See further: As defined herein, the term “processor” means at least one hardware circuit configured to carry out instructions contained in program code. The hardware circuit may be an integrated circuit. Examples of a processor include, but are not limited to, a central processing unit (CPU), an array processor, a vector processor, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application specific integrated circuit (ASIC), programmable logic circuitry, and a controller. [¶0098]]); 
a memory configured to store an input feature map and weight maps (“Fetch unit 405 may retrieve, or fetch, feature maps such as feature maps 460 from memory 430 for processing. Fetch unit may provide feature maps to convolution circuitry 410. Convolution circuitry 410 may include one or more groups 435. As pictured, group 435 may include scaling factor circuitry (shown as “SFC”) 440, control circuitry 445, and a base convolution kernel (shown as “BCF”) 450. Convolution circuitry may include additional convolution kernels 455 as shown.” [¶0072; kernels would correspond to weight maps]); and 
a controller configured to group the weight maps into weight groups (“In general, FIG. 1 illustrates that after a neural network is trained and the convolution weights are determined, groups of similar convolution kernels are identified.” [¶0029]),
However Brothers’68 fails to explicitly teach group, based on non-zero weight ratios in the weight maps, the weight maps into weight groups, group the neural network processors into processor groups, and allocate the weight groups to the processor groups.
Liu teaches group, based on non-zero weight ratios in the weight maps, the weight maps into weight groups (“In a possible embodiment, thresholding can be used to sparsify the weights of the network. In particular, a certain percentage of weights that have the largest magnitudes in each filter can be retained with the rest of the weights set to zero. In a possible implementation large percentage (e.g., 90% or 95%) of the weights can be set to zero each filter, and then a number of iterations (e.g., 30) of supervised back-propagation can be performed to refine the remaining non-zero weights. In another possible implementation, a smaller percentage (e.g., 10%) of weights can be set to zero, followed by supervised back-propagation to refine the remaining weights, and these steps can be iterated until a target percentage of weights in each filter are set to zero or until an overall accuracy of the approximated deep neural network decreases by a certain amount.” [¶0048; Liu discloses retaining a certain percentage of non-zero weights in each filter thus would correspond to grouping the weights into groups based on non-zero weights])
Brothers’68 and Liu are both in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68 teachings by grouping weight maps into groups based off non-zero ratios as taught by Liu. One would have been motivated to make this modification in order to reduce the amount of computations needed by the deep neural network. [¶0004-¶0007, Liu]
However Brothers’68/Liu fails to explicitly teach group the neural network processors into processor groups, and allocate the weight groups to the processor groups.
Han teaches group the neural network processors into processor groups (“Each group of 4 PEs needs a LNZD unit for nonzero detection. A total of 21 LNZD units are needed for 64 PEs (16+ 4+ 1 = 21)” [pg. 249, left col, top para; PEs corresponds to neural network processors.]), and allocate the weight groups to the processor groups (“Each weight is 4bits, each index is 4bits. Weights and indices are grouped to 8bits and addressed together. The Spmat access width is optimized at 64bits. The Ptr SRAM is 32KB storing the pointers in the CSC format. In the steady state, both Spmat SRAM and Ptr SRAM are accessed every 64/8=8 cycles. The area and power is dominated by SRAM, the ratio is 93% and 59% respectively. Each PE is 0.638mm2 consuming 9.157mW. Each group of 4 PEs needs a LNZD unit for nonzero detection. A total of 21 LNZD units are needed for 64 PEs (16+ 4+ 1 = 21). Synthesized result shows that one LNZD unit takes only 0.023mW and an area of 189um2, less than 0.3% of a PE.” [pg. 249, left col, top para]).
Brothers’68, Liu, and Han are all in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. Han discloses an efficient inference engine on a compressed deep neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68/Liu’s teachings by grouping processors into processor groups and allocating the weights to the processor groups as taught by Han. One would have been motivated to make this modification to reduce redundant connections and create a more energy efficient network. [Abstract, Han]

Regarding claim 13, Brothers’68/Liu/Han teaches The neural network apparatus of claim 12, where Brothers’68 teaches wherein the controller is configured to group the weight maps into the weight groups such that respective weight maps comprised in each of the weight groups have determined similar non-zero weight ratios (“The convolution kernels may be evaluated to identify groups of convolution kernels considered to be similar. As defined within this disclosure, “similar” convolution kernels are convolution kernels that satisfy one or more similarity criteria that indicates that the kernels are scaled equivalents of each other, are approximately scaled equivalents of each other, are linear transformations of each other, are approximately linear transformations of each other, are affine transformations of each other, or are approximately affine transformations of each other. In the case where a group of similar convolution kernels is identified, the convolution kernels in the group may be replaced within the neural network with a base convolution kernel. Further, scaling factors may be determined and applied to the input feature maps.” [¶0017]).
Although Brothers’68 teaches grouping similar kernels, the reference doesn’t explicitly teach non-zero weight ratios.
Liu teaches non-zero weight ratios ([¶0048])
Brothers’68, Liu, and Han are all in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. Han discloses an efficient inference engine on a compressed deep neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68/Liu’s teachings by grouping processors into processor groups and allocating the weights to the processor groups as taught by Han. One would have been motivated to make this modification to reduce redundant connections and create a more energy efficient network. [Abstract, Han]

Regarding claim 14, Brothers’68/Liu/Han teaches The neural network apparatus of claim 12, where Han teaches wherein the controller is configured to group the neural network processors into the processor groups and sequentially allocate each of the plurality of weight groups to the processor groups (“To exploit the sparsity of activations we store our encoded sparse weight matrix W; Page 245, section B, ¶1; we distribute the matrix and parallelize our matrix-vector computation by interleaving the rows of the matrix W over multiple processing elements (PEs). With N PEs, PEk holds all rows Wi, output activations bi, and input activations ai for which i (mod N) = k” [Page 246, section C, ¶1]).
Brothers’68, Liu, and Han are all in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. Han discloses an efficient inference engine on a compressed deep neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68/Liu’s teachings by grouping processors into processor groups and allocating the weights to the processor groups as taught by Han. One would have been motivated to make this modification to reduce redundant connections and create a more energy efficient network. [Abstract, Han]

Regarding claim 16, Brothers’68/Liu/Han teaches The neural network apparatus of claim 12, where Brothers’68 teaches wherein the controller is configured to divide the input feature map based on a size of the weight maps (“In one example, the base selection metric may be a measure of the size of weights of the convolution kernels in the group. Since each convolution kernel of the group may be a scaled equivalent or an approximate equivalent, of each other member of the group, the system may select the convolution kernel with the smallest weights, the convolution kernel with the largest weights, or another convolution kernel with mid-level weights as the base convolution kernel for the group… In illustration, consider an exemplary group including convolution kernels K1, K2, and K3. In this example, convolution kernel K1 may have the smallest weights. Convolution kernel K2 may have weights of 2.3 times the weights of convolution kernel K1. Convolution kernel K3 may have weights that are 3 times the weights of convolution kernel K1.” [¶0035-¶0036]) and allocate the divided input feature maps to the processor array (“In a number of neural networks, for a given convolution layer of a neural network, a number, e.g., “M,” of input feature maps are processed to generate a number, e.g., “N,” of output feature maps. For each output feature map generated by the convolution layer, each of the input feature maps may be processed by a different convolution kernel and then summed” [¶0018; processing input feature implies allocating the feature maps the processor array.]).

Regarding claim 19, Brothers’68/Liu/Han teaches The neural network apparatus of claim 13, where Brothers’68 teaches wherein, for the grouping of the weight maps into the weight groups such that the respective weight maps comprised in each of the weight groups have determined similar non-zero weight ratios (“The convolution kernels may be evaluated to identify groups of convolution kernels considered to be similar. As defined within this disclosure, “similar” convolution kernels are convolution kernels that satisfy one or more similarity criteria that indicates that the kernels are scaled equivalents of each other, are approximately scaled equivalents of each other, are linear transformations of each other, are approximately linear transformations of each other, are affine transformations of each other, or are approximately affine transformations of each other. In the case where a group of similar convolution kernels is identified, the convolution kernels in the group may be replaced within the neural network with a base convolution kernel. Further, scaling factors may be determined and applied to the input feature maps.” [¶0017]), the controller is configured to group, for each of multiple weight maps, a corresponding weight map to a select one of the weight groups (“The system may utilize the base selection metric to select the base convolution kernel for the group from among the convolution kernels of the group.” [¶0034]) according to which of different ranges of the non-zero weight ratios the corresponding weight map relates to (“In illustration, consider an exemplary group including convolution kernels K1, K2, and K3. In this example, convolution kernel K1 may have the smallest weights. Convolution kernel K2 may have weights of 2.3 times the weights of convolution kernel K1. Convolution kernel K3 may have weights that are 3 times the weights of convolution kernel K1. The system may select convolution kernel K1, convolution kernel K2, or convolution kernel K3 as the base convolution kernel depending upon the base selection metric.” [¶0036]; … “In another example, the system may use mean weight as the base selection metric. For example, the system may select the convolution kernel with the largest mean weight as the base convolution kernel. Continuing with the prior example, convolution kernel K1 may have a mean component weight of 0.462. Convolution kernel K2 may have a mean component weight of 0.165. Convolution kernel K3 may have a mean component weight of 0.237. In this example, the system may select convolution kernel K1 as the base convolution kernel.” [¶0037]).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers'68 in view of Liu and Han and further in view Brothers'69.

Regarding claim 15, Brothers’68/Liu/Han teaches The neural network apparatus of claim 12, where Brothers’68 teaches and the processor array is configured to convolute the input feature map and the weight maps based on the input feature information and the weight information to generate an output feature map (“For each output feature map generated by the convolution layer, each of the input feature maps may be processed by a different convolution kernel and then summed. In accordance with the inventive arrangements described herein, the input feature maps determined to be processed by a group of similar convolution kernels may be scaled using the scaling factors. The scaled input feature maps may be summed to generate a composite input feature map. The convolution kernels of the group, i.e., those determined to be similar, may be replaced with the base convolution kernel. Accordingly, when the modified neural network is executed, rather than execute each of the convolution kernels of the group to process an input feature map, the neural network may apply the base convolution kernel to the composite input feature map to generate the output feature map, or a portion of an output feature map.” [¶0018])
However Brothers’68/Liu/Han fails to explicitly teach wherein the controller is configured to provide input feature information that indicates whether each of input features of the input feature map comprises a non-zero value and weight information that indicates whether each of weights of the weight maps comprises a non-zero value
Brothers’69 teaches wherein the controller is configured to provide input feature information that indicates whether each of input features of the input feature map comprises a non-zero value and weight information that indicates whether each of weights of the weight maps comprises a non-zero value (“In one embodiment, MGWAC circuit 220 is configured to determine which combinations of regions and weights are non-zero. For example, MGWAC circuit 220 may evaluate a region and the weight to be applied to the region. In the event that all values of the region are zero, the weight to be applied to the region is zero, or both, MGWAC circuit 220 does not provide the combination of the region and the weight to convolution circuit 115” [¶0064, 2 on FIG. 220, 2 on FIG. 115]).
Brothers’68, Liu, Han, and Brothers’69 are all in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. Han discloses an efficient inference engine on a compressed deep neural network. Brothers’69 discloses a method of suppressing neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68/Liu’s/Han’s teachings by indicating each input feature as a non-zero value and weight information indicating a non-zero value as taught by Brothers’69. One would have been motivated to make this modification in order to determine non-zero weights in order to skip zero input/weight values in the computations. [¶0036, Brothers’69]

Regarding claim 17, Brothers’68/Liu/Han teaches The neural network apparatus of claim 12, where Liu teaches based on ratios of weights having a non-zero value ([¶0048])
However Brothers’68/Liu/Han fails to explicitly teach wherein the controller aligns the weight maps in an ascending order from among the weights of a weight maps.
Brothers’69 teaches wherein the controller aligns the weight maps in an ascending order from among the weights of the weight maps (“As pictured, the weights of each respective quadrant of the decompressed weights were initially compressed together in memory 506. Weights are also applied in quadrant order with weights A-G being applied before weights H-L. Following weights H-L, weights W-Z are applied. Following weights W-Z, weights M-T are applied” [¶0100])
Brothers’68, Liu, Han, and Brothers’69 are all in the same field of endeavor of training convolutional neural networks thus are analogous. Brothers’68 discloses a method to reduce computations in neural networks by grouping convolutional kernels. Liu discloses a method to improve the computations of CNNs. Han discloses an efficient inference engine on a compressed deep neural network. Brothers’69 discloses a method of suppressing neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brothers’68/Liu’s/Han’s teachings by indicating each input feature as a non-zero value and weight information indicating a non-zero value as taught by Brothers’69. One would have been motivated to make this modification in order to determine non-zero weights in order to skip zero input/weight values in the computations. [¶0036, Brothers’69]

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 101 Rejection:
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been considered but are not persuasive. Applicant appears to assert, starting on pgs. 6-11, that the limitations of independent claim 1 cannot be practically performed in the human mind, thus does not recite a mental process. Examiner respectfully disagrees. As noted above in the 101 rejection, claim 1 recites steps such as indicating if an input feature comprises a non-zero value, indicating if a weight of a weight map comprises a non-zero value, determine based on the input feature/weight information…, and performing convolution on the determined inputs and weights. These limitations, under BRI, are recited as mental steps which can be performed practically in the human mind. Applicant appears to use example 39 of the 2019 Eligibility Examples as point of emphasis in the remarks, however examiner asserts that the claims of the pending application are directed to a judicial exception (i.e. mental process). Claim 1 fails to recite specific details of training the model/neural network rather it appears the claim is directed towards the abstract ideas of indicating…, determining…, and performing convolution. Therefore, applicant’s arguments are not persuasive.

Applicant’s arguments regarding Step 2A Prong 2 have been considered but are not persuasive. Applicant appears to assert that the claimed features are integrated into a practical application and provide a technological improvement. Examiner respectfully disagrees. As noted above, the additional elements of a fetch controller, neural network processor, and data arithmetic circuit amounts to no more than mere instructions to apply the exception using a generic computer component. The claims as currently recited do no provide any improvements to the functioning of a processor or computer, rather it appears to directed towards an improvement in the abstract idea. Improvements to an abstract idea are still considered to be abstract ideas. Further details of training/learning would be helpful in overcoming the rejection. 


Applicant’s arguments regarding Step 2B has been considered but are not persuasive. As noted above in the 101 rejection, the additional elements of utilizing a fetch controller and data arithmetic circuit to perform the claimed process amount to no more than mere instructions to apply the exception by using a generic computer component. Also, the claims also recite receiving input feature/weight information which are mere data gathering steps and are considered to be well-understood, routine, and conventional. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept and does amount to significantly more than the judicial exception. Therefore, applicant’s arguments are not persuasive. Please see the 101 rejection above. 



Regarding the 35 U.S.C. 103 Rejection:
Applicant’s argument’s regarding the prior art of Dally failing to explicitly teach “determine, input features and weights having non-zero values at locations that correspond to each other” have been considered but are not persuasive. Dally discloses “only non-zero weights and input activations are transferred from the memory interface” [¶0047] which appears to fall under the BRI of determining input features and weights which have non-zero values. [¶0047] also appears to state: “the non-zero elements and positions are each encoded as a (value, position), which appears to read on the “non-zero values at locations that correspond to each other”. Applicant also appears to argue that a combination between Brothers’69 and Dally would not be obvious however examiner respectfully disagrees. Both prior arts are directed to reducing computation by eliminating zero values thus both arts are analogous. Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments regarding the prior art rejection of claim 12 has been considered but are not persuasive. Applicant appears to argue on pg. 23, that the prior art of Liu does not teach grouping weight maps into weight groups. Examiner respectfully disagrees. The examiner’s interpretation of “grouping the weight map” includes grouping all of the weights in a weight map into “prune these” and “don’t prune these” sets of weights, i.e. which results into grouping the weight map into two groups, thus falling within the scope of the claim. The prior art of Liu teaches this concept of “filtering” (i.e. pruning or don’t prune) the weights in [¶0048], therefore would read on the BRI of the claim limitation. 
Applicant’s arguments regarding the prior art of Han failing to teach “allocate the weight groups to the processor groups” has been considered but are not persuasive. Simply stating that the collecting teachings in the prior art of Han do not teach the limitation does not provide a persuasive argument. The prior Han explicitly teach groups of weights into processor groups (i.e. each group of 4 PEs, pg. 249) which would fall under the BRI of the limitation. There are no further details in the claim (i.e. details of how the allocating step is done) that would be different from the process disclosed by Han. Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122